Citation Nr: 1340573	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  12-06 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Children




ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to June 1959.  He died in May 2008 and the Appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Appellant and her children testified at a Board hearing at the RO in Muskogee, Oklahoma in October 2012.  This transcript has been associated with the file.


FINDINGS OF FACT

1.  The Veteran died in May 2008; the immediate cause of death listed on his death certificate is septicemia, due to acute lymphoblastic leukemia.

2.  The competent evidence of record demonstrates that the Veteran's acute lymphoblastic leukemia is related to service.






CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's treating oncologist reviewed the evidence regarding exposure to jet fuel and opined the Veteran's acute lymphoblastic leukemia was more likely than not related to JP-4 jet fuel exposure in service.  See e.g., October 2010 statement.  In light of the positive medical opinion and resolving all doubt in the Appellant's favor, the Board concludes that service connection is warranted.   


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


